Case 2:20-cv-10628-DSF-JPR Document 20 Filed 08/23/21 Page 1 of 1 Page ID #:89



 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
 8                             CENTRAL DISTRICT OF CALIFORNIA
 9   KEITH SANDERS,                                      Case No.: 2:20-cv-10628-DSF-JPR
10
                  Plaintiff,
11   v.                                                  ORDER OF DISMISSAL
12
     MIDLAND CREDIT MANAGEMENT,
13   INC., et al,
14
                  Defendants.
15

16
           Pursuant to the Stipulation of Dismissal filed by the parties on August 23, 2021,
17
     IT IS HEREBY ORDERED that Plaintiff’s causes of action against Defendants
18
     MIDLAND CREDIT MANAGEMENT, INC., MIDLAND FUNDING, LLC, and
19
     ENCORE CAPITAL GROUP, INC. are dismissed with prejudice. Each party shall bear
20   its own costs and attorneys’ fees.
21

22         IT IS SO ORDERED.
23

24
     Dated: August 23, 2021
25
                                                     Honorable Dale S. Fischer
26                                                   United States District Judge

27

28



                                          Order of Dismissal
